 



EXHIBIT 10.2
Amendment No. 3 to Cooperative Development Agreement
THIS AMENDMENT, entered into as of 12th day of July, 2007 (this “Amendment”) by
and between ALTUS PHARMACEUTICALS INC. , a corporation organized and existing
under the laws of the State of Delaware and having its principal place of
business at 125 Sidney Street, Cambridge, MA 02139, USA (hereinafter called
“ALTUS”), and AMANO ENZYME INC. , a corporation organized and existing under the
laws of Japan and having its principal place of business at 1-2-7, Nishiki,
Naka-ku, Nagoya, Japan (hereinafter called “AMANO”), amends the Cooperative
Development Agreement dated as of November 8, 2002, by and between Altus and
Amano (the “Agreement”). Capitalized terms used in this Amendment and not
defined in this Amendment shall have the meanings ascribed to them in the
Agreement.
Background
WHEREAS, ALTUS, through research and development, acquires and possesses certain
valuable technologies pertaining to certain pharmaceutical products known as
ALTU-237 (an orally-delivered crystalline formulation of an oxalate-degrading
enzyme designed by ALTUS for the treatment of hyperoxalurias) and a method for
manufacturing such products and continues to develop scientific techniques
pertaining to the products, and owns and controls certain patent rights and
trademark rights in the products, and
WHEREAS, AMANO has, over the years, demonstrated its expertise in development,
manufacturing and worldwide marketing of many kind of enzymes for the commercial
markets especially in food industry and pharmaceutical industry, and has thereby
established a reputation of high regard in such markets, which reputation is
believed by ALTUS to be of great value to the possible success of the joint
development contemplated hereunder, and
WHEREAS, AMANO desires to undertake manufacture of enzyme materials to be used
in the products of ALTUS,
WHEREAS, ALTUS and AMANO desire to amend the Agreement to allow for, cooperative
development for the manufacture and supply of oxalate-degrading enzymes
(hereinafter called “Materials”) by Amano for use by Altus in ALTU-237 in
certain non-clinical studies, and
WHEREAS, ALTUS and AMANO propose to decide at the end of the Phase II clinical
trial process whether they will enter into a Phase III clinical supply and
commercial supply manufacturing agreement.
NOW, THEREFORE, Altus and Amano agree to cooperate per this Amendment as
follows:
1. The parties acknowledge that certain provisions of this Amendment anticipate
that, if the parties agree that Amano shall act as the primary manufacturer of
Materials following Phase II Completion, the parties will enter into good faith
negotiations for a manufacturing agreement to
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Registrant’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act.

- 1 -



--------------------------------------------------------------------------------



 



govern the manufacture and supply of Materials for both the Phase III clinical
study and the commercial supply of ALTU-237 (the “Manufacturing Agreement”).
Notwithstanding such provisions, the parties have agreed to proceed with the
manufacture and supply of Pre-Clinical Materials as set forth below in this
Amendment and to defer negotiation of the Manufacturing Agreement until the
terms of paragraph 2 below have been met.
2. The parties have reached agreement regarding Altus’ anticipated timing and
needs for pre-clinical Materials and Amano’s manufacturing capacity, resource
availability and capabilities for such materials. Both parties will work in good
faith to reach agreement regarding future clinical supply of Materials and
Amano’s manufacturing capacity, resource availability and capabilities for such
Materials. With respect to Materials for commercial supply which Amano has
sufficient capacity and capabilities, and provided Amano has achieved successful
completion of the clinical supply, Amano and Altus shall make a good faith
election whether or not to negotiate the Manufacturing Agreement on or about
[***]. In the event the development of ALTU-237 reasonably requires a decision
for [**] supply at an earlier date, Altus shall notify Amano and Amano shall
notify Altus of its interest in proceeding with negotiation of the Manufacturing
Agreement within thirty (30) days of such notice. If the parties enter into the
Manufacturing Agreement, Altus shall retain the right to [******] a [****] for
any such Material.
3. Amano shall supply GMP-compliant Materials and non-GMP non-clinical Materials
meeting the agreed upon Specifications at the following prices (excluding
shipping charges) [***] that meets the requirements set forth in the quality
agreements provided for in Section 4 below:
          Oxalate [***] (non-GMP): US$[****]*1
          Oxalate [***] (GMP): US$[*****]*2
 
*1 [***]
*2 [****]
     Collateral Condition
The necessary equipment for non-GMP and GMP production such as a homogenizer and
a TFF has been [***] by [***] of [***], and Amano shall [***] to [***] its
request [***] at such time as the completion of the activities contemplated by
this Amendment have been completed. Also, [***] shall [***] with [***] for both
non-GMP and GMP productions [***].
If the parties agree that Amano will supply Phase II clinical materials, Altus
will give Amano notification of its anticipated requirements and delivery
schedule for such Phase II Materials by [***]. Altus shall provide Amano with
updates to the requirements and delivery schedule on a [**] basis until such
time as Altus provides Amano with firm purchase order(s) for such Phase II
clinical Materials, each of which shall be provided at least [*******] prior to
the final delivery date for the Phase II Materials or the non-GMP requirements
covered by such purchase order. Amano shall accept such purchase order(s) and
shall deliver such Materials in accordance with such purchase order(s) to Altus’
designated location(s); provided that Amano shall not be
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Registrant’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act.

- 2 -



--------------------------------------------------------------------------------



 



required to provide more than [******] of the quantities specified by Altus in
its [***] notification and Amano shall not be required to deliver Materials
other than in [***] of the [***] set forth above.
4. Within [**] after the date of this Amendment, the parties shall enter into a
quality agreement relating to Amano’s supply of Materials (the “Quality
Agreement”), which agreement shall address operational issues relating to
manufacturing quality typically addressed in pharmaceutical manufacturing
quality agreements; items to be contained in the Quality Agreement include, but
are not limited to recalls, annual product reviews, returned goods, regulatory
audits, compliance with cGMP and compliance with such other quality related
concerns as are deemed appropriate by the parties. The Materials that Amano
supplies shall conform to the requirements therefore to be specified in
Exhibit A on or before [***] and in the Quality Agreement; provided that the
parties acknowledge that, as of the date of this Amendment and as of [**] have
not been and may not be [*****] and the parties agree to reasonably cooperate
with one another [*****] and the [***] as needed to [*****].
5. The parties agree that other CMOs may be required to provide manufacturing
services in connection with the manufacture and supply of Materials. Amano and
Altus shall work collaboratively through the Joint Development Committee
(JDC) to select such CMOs and decide upon the desired logistics with respect to
interactions of such CMOs. Because the selection of satisfactory CMOs in a
timely manner is of critical importance to Altus’ regulatory and product
development responsibilities, Altus shall have the right to make the final
decision regarding the selection of any CMO in the event that the JDC is unable
to reach consensus on any such matter. Unless otherwise agreed by the parties on
a case-by-case basis, Altus will contract with and supervise any required CMOs.
Amano and Altus shall also cooperate with each other to promptly transfer any
necessary manufacturing technology to any CMO selected in accordance with this
Amendment. Altus shall [***] for [***] and [***] in connection with any required
technology transfer pursuant to this paragraph.
6. If Amano elects to act as a manufacturer of some of the Materials for Phase
III and commercial supply, the parties shall negotiate pricing for such supply
in connection with their negotiation of the Manufacturing Agreement.
7. The parties acknowledge that Amano will manufacture and supply the Materials
using only technology supplied by Altus or Joint Technologies. Amano shall grant
licenses to use Joint Technologies to Altus with a right to grant sublicenses
thereof to any CMOs described in paragraph 5 of this Amendment reasonably
required to enable CMOs to manufacture Materials for commercial supply to Altus
at a royalty rate of [**] of the [***] by [***] to [***] or [**] for such
Materials. If Altus consents to the use of Amano Technologies, Amano shall grant
licenses to use Amano Technologies to Altus with a right to grant sublicenses
thereof to any CMOs described in paragraph 5 of this Amendment reasonably
required to enable CMOs to manufacture Materials for commercial supply to Altus
at a commercially reasonable royalty rate to be negotiated by the parties in
good faith at the time that Altus grants its consent. Until such time that both
Parties agree on such a mutually acceptable rate for the use of Amano’s
technology, Amano agrees that it shall not use any Amano Technologies to produce
ALTU-237
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Registrant’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act.

- 3 -



--------------------------------------------------------------------------------



 



without the prior written consent of Altus. For the purposes of clarifying
Section 4 of Article 11 of the Agreement, Altus shall be responsible for making
royalty payments to Amano under that section.
8. The parties acknowledge that substantial communication and cooperation will
be needed in order to facilitate the timely manufacture and supply of Materials
for the Phase II clinical trial of the ALTU-237 and for non-GMP requirements.
The parties agree to coordinate their activities with respect to such
manufacture and supply matters through the JDC and to use reasonable efforts to
undertake such activities in a manner consistent with the best commercial
interests of the ALTU-237.
9. Without limiting Amano’s exclusivity obligations set forth in the Agreement,
Amano shall not [********]or[***] to[***] any of the Materials supplied to Altus
for ALTU-237, or any [***] under Good Manufacturing Practices [***]are[**]such
[********], for [*****] any [**] that includes [***]or [**] from any sources
that is to be [**] to [***] or otherwise would reasonably be expected [*******].
10. The parties agree to extend the term of the Agreement for a new term
expiring upon the earlier of (a) the completion of the activities contemplated
by this Amendment or (b) December 31, 2020. Such extension shall be for the sole
purposes of the activities, rights and obligations of the parties under this
Amendment.
11. Except as amended by this Amendment, the Agreement remains in full force and
effect.
EXECUTED by the parties as of the date first written above.

                 
 
                ALTUS PHARMACEUTICALS INC.   AMANO ENZYME INC.    
 
               
By:
  /s/ Robert Gallotto   By:   /s/ Kuniyasu Kito    
 
               
 
                Name: Robert Gallotto   Name: Kunitasu Kito    
 
                Title: Vice President, Strategic Planning   Title: Managing
Director, Marketing Division    

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Registrant’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act.

- 4 -



--------------------------------------------------------------------------------



 



Exhibit A
Specifications
Toxicology Studies: [***]
Phase II Clinical Studies: [***]
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Registrant’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act.

- 5 -